EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the After Final Response (After Final Consideration Pilot Program 2.0) received on 05/25/2021, Claims 1, 4, 8, 9, 10, 13, 14, 16, 20-21 have been amended. Claims 1-21 remain pending in this application.
	The rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner based on changes made by Applicant to the claims.

Response to Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Claim 1: “acquire, when it is determined that the reference data and the benchmark data represent a same patient as a result of the check, the multiple non-DICOM data from the data generating device via the constructed communication network, classify each of the multiple non-DICOM data into first non-DICOM data to be registered in the separate data archive apparatus or second non- DICOM data not needed to be registered in the separate data archive apparatus, and display on the display the first non-DICOM data and the second non- DICOM data  in different display modes such that the first non- DICOM data is visually distinguishable from the second non-DICOM data.” (line 22).


Allowable Subject Matter
	Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 1-21 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “acquire, when it is determined that the reference data and the benchmark data represent a same patient as a result of the check, the multiple non-DICOM data from the data generating device via the constructed communication network, classify each of the multiple non-DICOM data into first non-DICOM data to be registered in the separate data archive apparatus or second non- DICOM data not needed to be registered in the separate data archive apparatus, and display on the display the first non-DICOM data and the second non- DICOM data 
	The prior art teaches “Data communication in a picture archiving and communications system network” US 8478842 B2, “Metadata Templates for Electronic Healthcare Documents” US 20140317109 A1, “Image filing method” US 20160042229 A1. However, the prior art fails to teach a system and method that classify each of the multiple non-DICOM data into first non-DICOM data to be registered in the separate data archive apparatus or second non- DICOM data not needed to be registered in the separate data archive apparatus, and display on the display the first non-DICOM data and the second non- DICOM data on in different display modes such that the first non- DICOM data is visually distinguishable from the second non-DICOM data.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Medical image creating system, medical image creating method and display controlling program” US 7769602 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626